Mr. Justice Day
delivered the opinion of the Court.
The Attorney General of the State of Colorado confesses error in this matter and admits that the county court of Routt County was without jurisdiction to entertain the dependency proceedings before it.
It is shown by the record that this proceeding was instituted by Verna Baer, a resident of Routt County, attempting to have the county court of that county determine the dependency of a minor who was living in Moffat County. Custody of the child had been awarded to his father in a divorce action in Mesa County, and the legal residence of the child was with his father in that county although he had been placed with others in Moffat County.
The child, therefore, was neither physically present in Routt County nor was his legal place of residence in Routt County.
The relevant statutes are C.R.S. ’53, 22-1-2 and 3. The jurisdiction of county courts in dependency actions has been discussed by this court in Hudson v. Mattingley, 69 Colo. 528, 195 Pac. 113; Peterson v. Schwartzmann, 116 Colo. 235, 179 P. (2d) 662; Geisler v. People, 135 Colo. 121, 308 P. (2d) 1000. The statute and the cases reveal that the court committed error in refusing to grant the motion of the plaintiff in error to dismiss the proceedings on the grounds of lack of jurisdiction.
The judgment is reversed and the cause remanded to *533the trial court to vacate all orders issued herein and to dismiss the action.
Mr. Justice McWilliams not participating.